DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed on 7/13/2021 has been acknowledged and entered. 
Claim 2-21 are pending.
Claim 1 is cancelled.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,601,326.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 8,601,626 anticipate or render obvious each limitation of claims 1-20 of the instant application as demonstrated in the table and discussion below. 
Claims 2-12 of instant application recite similar limitations as claims 13-21, and hence are being used as demonstration. Also, claims 1-14 of  8,601,626 recite similar limitations as 15-20, and hence are being used as demonstration.

Instant Application
US Pat. No. 8,601,626
2. A computer-implemented method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: 
receiving a plurality of data records from multiple data sources, wherein each of the data records includes a plurality of property values associated with a corresponding plurality of property types, and wherein data records from different data sources include different property types; 
for each of a plurality of person data objects: 
identifying a subset of the plurality of data records that are likely associated with a person indicated in the person data object; and updating the person data object to include property values of the identified subset of data records; 
identifying person data objects with potential data quality problems by: 
receiving user selection of a data quality problem;
receiving user selection of one or more properties of person data objects; 







analyzing property values of the selected one or more properties for the selected data quality problem; generating a user interface indicating the person data objects identified as having potential data quality problems, and including one or more properties of the person data objects having potential data quality problems; 

generating a user interface indicating the person data objects identified as having potential data quality problems, and including one or more properties of the person data objects having potential data quality problems; 
receiving an indication of how to resolve the potential data quality problems; and 
implementing the indicated resolution
1. A computer system comprising: one or more computer processors; and a tangible storage device storing one or more modules configured for execution by the one or more computer processors in order to cause the computer system to: 


















receive, by the computer system, selection of an object type to monitor for potential data quality problems; receive, by the computer system, selection of one or more data quality criterion; receive, by the computer system, one or more Boolean operators associated with the one or more data quality criterion and/or an indication of how many of the one or more data quality criterion are required in order to identify respective database objects as having potential data quality problems; 
determine potential data quality problems by scanning data associated with a plurality of database objects of the selected object type, each of the objects having one or more properties and corresponding property values, in order to determine if the selected one or more data quality criterion are matched by properties and/or properties values of respective objects; 
generate a user interface indicating the potential data quality problems of respective objects having property values matching the selected one or more data quality criterion, and including one or more properties and/or property values of the respective objects; 
receive from a user of the computer system a resolution of the potential data quality problems; and
implement the resolution.

3. The computer-implemented method of claim 2, wherein the data quality problem comprises at least one of: possible duplicate objects, missing properties, multi-valued properties, unparsed properties, disallowed enumerations, numeric range violations, or date range violations.
2. The computer system of claim 1, wherein the potential data quality problems include at least one of: possible duplicate objects, missing properties, multi-valued properties, unparsed properties, disallowed enumerations, numeric range violations, and date range violations.


4. The computer-implemented method of claim 2, wherein said implementing the indicated resolution comprises: removing one or more property values of the person data object.

5. The computer-implemented method of claim 2, wherein the data quality problem is possible duplicate objects, and identifying person data objects with potential data quality problems comprises identifying respective person data objects each having common property values for a predetermined quantity of the selected one or more properties.
3. The computer system of claim 1, wherein the potential data quality problem is possible duplicate objects, and said determining potential data quality problems further comprises identifying respective objects each having common property values for a predetermined quantity of properties.

6. The computer-implemented method of claim 2, wherein the indication of how to resolve the potential data quality problem comprises an indication of two or more objects having potential data quality problems that are duplicates; and said implementing the indicated resolution comprises combining the two or more indicated objects into a single object
4. The computer system of claim 3, wherein the resolution comprises an indication of two or more objects having potential data quality problems that are duplicates; and said implementing the resolution comprises combining the two or more indicated objects into a single object.

7. The computer-implemented method of claim 5, wherein the one or more properties of person data objects received from the user indicates a quantity of the identified respective person data objects sharing the selected one or more properties.
5. The computer system of claim 3, wherein the user interface further indicates quantities of the identified respective objects sharing respective common property values.
8. The computer-implemented method of claim 2, wherein the data quality problem is missing properties; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that are missing a predetermined of the selected one or more properties.
6. The computer system of claim 1, wherein the potential data quality problem is missing properties; and said determining potential data quality problems further comprises identifying respective objects that are missing at least a predetermined quantity of property values.
9. The computer-implemented method of claim 2, wherein the data quality problem is multi-valued properties; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that have multiple values for ones of the selected one or more properties.


7. The computer system of claim 1, wherein the potential data quality problem is multi-valued properties; and said determining potential data quality problems further comprises identifying respective objects that have multiple property values for individual properties.
10. The computer-implemented method of claim 9, wherein the indication of how to resolve the potential data quality problem comprises an indication of one of the multiple values that is correct; and said implementing the indicated resolution further comprises removing all of the multiple values except for the indicated one or multiple values that is correct.


8. The computer system of claim 7, wherein the resolution comprises an indication of one of the multiple property values that is correct for ones of the properties; and said implementing the resolution further comprises removing all of the multiple property values except for the one of the multiple property values that is correct for respective properties. 

11. The computer-implemented method of claim 2, wherein the data quality problem is numeric range violation; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that have property values that violate an allowed numeric range for the respective selected property.
11. The computer system of claim 1, wherein the potential data quality problem is numeric range violation; and said determining potential data quality problems further comprises identifying respective objects that have one or more property values that violate an allowed numeric range for the respective property.

12. The computer-implemented method of claim 2, further comprising receiving one or more Boolean operators for the selected one or more properties and/or an indication of how many of the selected one or more properties are required to identify respective person data objects as potentially having the data quality problem.
1. A system… receive, by the computer system, one or more Boolean operators associated with the one or more data quality criterion and/or an indication of how many of the one or more data quality criterion are required in order to identify respective database objects as having potential data quality problems.




Claims 2-12 of instant application recite a method performed by a computing system. whereas 1-15 of US Pat. No. 8,601,626 disclose a commuter system, both recited similar steps as shown above. Also, other claims of  instant application and US Pat. No. 8,601,626 are reciting similar steps with similar elements with slight variations for the same purpose of data quality monitoring . It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the steps performed by the system of US Pat. No. US 8,601,626 with the known steps performed by the claimed method with the reasonable expectation of successfully performing data quality monitoring. 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,348,851.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,348,851anticipate or render obvious each limitation of claims 1-20 of the instant application as demonstrated in the table and discussion below. 
Claims 2-12 of instant application recite similar limitations as claims 13-21, and hence are being used as demonstration. Also, claims 1-11 of 9,348,851recite similar limitations as 12-20, and hence are being used as demonstration.
Instant Application
US Pat. No. 9,348,851
2. A computer-implemented method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: 
receiving a plurality of data records from multiple data sources, wherein each of the data records includes a plurality of property values associated with a corresponding plurality of property types, and wherein data records from different data sources include different property types; 
for each of a plurality of person data objects: 
identifying a subset of the plurality of data records that are likely associated with a person indicated in the person data object; and updating the person data object to include property values of the identified subset of data records; 

identifying person data objects with potential data quality problems by: 
receiving user selection of a data quality problem;
receiving user selection of one or more properties of person data objects; 







analyzing property values of the selected one or more properties for the selected data quality problem; generating a user interface indicating the person data objects identified as having potential data quality problems, and including one or more properties of the person data objects having potential data quality problems; 

generating a user interface indicating the person data objects identified as having potential data quality problems, and including one or more properties of the person data objects having potential data quality problems; 
receiving an indication of how to resolve the potential data quality problems; and 
implementing the indicated resolution
1. A computer system comprising: one or more computer processors; and a tangible storage device storing instructions configured for execution by the one or more computer processors in order to cause the computer system to: 











identify respective objects of the first object type that are each associated with one or more of the plurality of second object types, the identified objects comprising the first object, wherein each of the identified objects have one or more properties; 

receive, from the user of the computer system, a selection of one or more data quality criterion to be identified in the identified objects; 
receive, from the user of the computer system, a selection of one or more of a plurality of second object types that the first object type is required to be associated with, wherein a second object corresponds to one or more of the plurality of second object types, and wherein the first object is associated with the second object; 
determine potential data quality problems of the identified objects by matching the one or more data quality criterion with the respective one or more properties of the identified objects; generate a user interface indicating the potential data quality problems of the identified objects; and 



display, for user selection in the user interface, a potential resolution for the potential data quality problem.
3. The computer-implemented method of claim 2, wherein the data quality problem comprises at least one of: possible duplicate objects, missing properties, multi-valued properties, unparsed properties, disallowed enumerations, numeric range violations, or date range violations.
2. The computer system of claim 1, wherein the one or more data quality criterion are configured to identify the potential data quality problems including at least one of: possible duplicate objects, missing properties, multi-valued properties, unparsed properties, disallowed enumerations, numeric range violations, and date range violations.
4. The computer-implemented method of claim 2, wherein said implementing the indicated resolution comprises: removing one or more property values of the person data object.

5. The computer-implemented method of claim 2, wherein the data quality problem is possible duplicate objects, and identifying person data objects with potential data quality problems comprises identifying respective person data objects each having common property values for a predetermined quantity of the selected one or more properties.
8. The computer system of claim 2, wherein the potential data quality problem is possible duplicate objects, and said one or more data quality criterion identify two or more objects each having common property values for a predetermined quantity of properties.
6. The computer-implemented method of claim 2, wherein the indication of how to resolve the potential data quality problem comprises an indication of two or more objects having potential data quality problems that are duplicates; and said implementing the indicated resolution comprises combining the two or more indicated objects into a single object

7. The computer-implemented method of claim 5, wherein the one or more properties of person data objects received from the user indicates a quantity of the identified respective person data objects sharing the selected one or more properties.

8. The computer-implemented method of claim 2, wherein the data quality problem is missing properties; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that are missing a predetermined of the selected one or more properties.
3. The computer system of claim 2, wherein the potential data quality problem is missing properties; and said one or more data quality criterion identify objects that are missing at least a property value that is predetermined to be necessary.
9. The computer-implemented method of claim 2, wherein the data quality problem is multi-valued properties; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that have multiple values for ones of the selected one or more properties.


4. The computer system of claim 2, wherein the potential data quality problem is a multi-valued properties, and said one or more data quality criterion identify objects having multiple property values for individual properties that are each predetermined to have only one property value.
10. The computer-implemented method of claim 9, wherein the indication of how to resolve the potential data quality problem comprises an indication of one of the multiple values that is correct; and said implementing the indicated resolution further comprises removing all of the multiple values except for the indicated one or multiple values that is correct.



11. The computer-implemented method of claim 2, wherein the data quality problem is numeric range violation; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that have property values that violate an allowed numeric range for the respective selected property.
9. The computer system of claim 2, wherein the potential data quality problem is disallowed enumerations, and said one or more data quality criterion identify objects that have one or more property values including disallowed enumerations.
10. The computer system of claim 2, wherein the potential data quality problem is numeric range violation, and said one or more data quality criterion identify respective objects that have one or more property values that violate an allowed numeric range for the respective property.
11. The computer system of claim 2, wherein the potential data quality problem is date range violation, and said one or more data quality criterion identify objects that have one or more property values that violate an allowed date range for the respective properties.
12. The computer-implemented method of claim 2, further comprising receiving one or more Boolean operators for the selected one or more properties and/or an indication of how many of the selected one or more properties are required to identify respective person data objects as potentially having the data quality problem.


5. The computer system of claim 1, wherein one or more of the plurality of second object types comprise object types with one or more properties and/or property values used for identifying fraudulent transactions and/or object types used for crime investigations.
6. The computer system of claim 2, wherein the potential data quality problem is unparsed properties, and said one or more data quality criterion identify objects that have one or more property values including unparsed data.
7. The computer system of claim 6, wherein the unparsed data takes on a meaning unintended by a data source providing the unparsed data.


Claims 2-12 of instant application recite a method performed by a computing system. whereas 1-11 of US Pat. No. 9,348,851 disclose a commuter system, both recited similar steps as shown above. Also, other claims of instant application and US Pat. No. 9,348,851 reciting similar steps with similar elements with slight variations for the same purpose of data quality monitoring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the steps performed by the system of US Pat. No. US 9,348,851 with the known steps performed by the claimed method with the reasonable expectation of successfully performing data quality monitoring. 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,970,261.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,970,261 anticipate or render obvious each limitation of claims 1-20 of the instant application as demonstrated in the table and discussion below. 
Claims 2-12 of instant application recite similar limitations as claims 13-21, and hence are being used as demonstration. Also, claims 8-14 of 10, 970,261 recite similar limitations as 1-7, and hence are being used as demonstration.
Instant Application
US Pat. No. 10,970,261
2. A computer-implemented method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: 
receiving a plurality of data records from multiple data sources, wherein each of the data records includes a plurality of property values associated with a corresponding plurality of property types, and wherein data records from different data sources include different property types; 
for each of a plurality of person data objects: 
identifying a subset of the plurality of data records that are likely associated with a person indicated in the person data object; and updating the person data object to include property values of the identified subset of data records; 

identifying person data objects with potential data quality problems by: 
receiving user selection of a data quality problem;
receiving user selection of one or more properties of person data objects; 







analyzing property values of the selected one or more properties for the selected data quality problem; generating a user interface indicating the person data objects identified as having potential data quality problems, and including one or more properties of the person data objects having potential data quality problems; 















generating a user interface indicating the person data objects identified as having potential data quality problems, and including one or more properties of the person data objects having potential data quality problems; 
receiving an indication of how to resolve the potential data quality problems; and 
implementing the indicated resolution
8. A computer system comprising: one or more hardware computer processors programmed, via executable code instructions, to: 






















receiving, via a user interface, selection, from a plurality of object types including entity and event, a first object type and related object type different than the first object type;
receiving, via the user interface, selection of a criterion selected from a plurality of criterion that are selectable via the user interface, wherein the selected criterion is configured to identify data objects of the first object type associated with a data object of the related object type and having a potential problem; 

identifying, based on evaluation of at least the selected criterion with reference to a plurality of data objects stored in one or more data stores; a first data object of the first object type, the first data object having a plurality of properties, wherein the first data object is identified based on satisfaction of the selected criterion by one or more properties of the first data object; and a second data object of the related object type having a link to the first data object; and

9. The computer system of claim 8, wherein identifying the first data object of the first object type with the potential problem further comprises matching the criterion with a property of the first data object.
10. The computer system of claim 8, wherein determining the second data object further comprises identifying a first property of the first data object that matches a second property of the second data object.

causing presentation, in the user interface, of a graphical, representation of the first and second data objects as visually linked.



14. The computer system of claim 10, wherein the one or more hardware computer processors are further programmed to: generate a data quality monitor including the first object type and the criterion; and store the data quality monitor in a data store, wherein the data quality monitor is executable to identify potential problems.

3. The computer-implemented method of claim 2, wherein the data quality problem comprises at least one of: possible duplicate objects, missing properties, multi-valued properties, unparsed properties, disallowed enumerations, numeric range violations, or date range violations.

4. The computer-implemented method of claim 2, wherein said implementing the indicated resolution comprises: removing one or more property values of the person data object.
12. The computer system of claim 11, wherein the one or more hardware computer processors are further programmed to: remove at least one of the first or second data objects from a data store.
5. The computer-implemented method of claim 2, wherein the data quality problem is possible duplicate objects, and identifying person data objects with potential data quality problems comprises identifying respective person data objects each having common property values for a predetermined quantity of the selected one or more properties.
9. The computer system of claim 8, wherein identifying the first data object of the first object type with the potential problem further comprises matching the criterion with a property of the first data object.
10. The computer system of claim 8, wherein determining the second data object further comprises identifying a first property of the first data object that matches a second property of the second data object.

6. The computer-implemented method of claim 2, wherein the indication of how to resolve the potential data quality problem comprises an indication of two or more objects having potential data quality problems that are duplicates; and said implementing the indicated resolution comprises combining the two or more indicated objects into a single object
11. The computer system of claim 8, wherein the potential problem comprises a possible duplicate object, and the one or more hardware computer processors are further programmed to: receive a user selection to resolve the potential problem; and generate a merged data object including a property from at least one of the first or second data objects.

13. The computer system of claim 11, wherein the one or more hardware computer processors are further programmed to: store the merged data object in a data store.
7. The computer-implemented method of claim 5, wherein the one or more properties of person data objects received from the user indicates a quantity of the identified respective person data objects sharing the selected one or more properties.
9. The computer system of claim 8, wherein identifying the first data object of the first object type with the potential problem further comprises matching the criterion with a property of the first data object.
10. The computer system of claim 8, wherein determining the second data object further comprises identifying a first property of the first data object that matches a second property of the second data object.

8. The computer-implemented method of claim 2, wherein the data quality problem is missing properties; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that are missing a predetermined of the selected one or more properties.

9. The computer-implemented method of claim 2, wherein the data quality problem is multi-valued properties; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that have multiple values for ones of the selected one or more properties.



10. The computer-implemented method of claim 9, wherein the indication of how to resolve the potential data quality problem comprises an indication of one of the multiple values that is correct; and said implementing the indicated resolution further comprises removing all of the multiple values except for the indicated one or multiple values that is correct.



11. The computer-implemented method of claim 2, wherein the data quality problem is numeric range violation; and said identifying person data objects with potential data quality problems comprises identifying respective person data objects that have property values that violate an allowed numeric range for the respective selected property.

12. The computer-implemented method of claim 2, further comprising receiving one or more Boolean operators for the selected one or more properties and/or an indication of how many of the selected one or more properties are required to identify respective person data objects as potentially having the data quality problem.



Claims 2-12 of instant application recite a method performed by a computing system. Whereas8-14 of US Pat. No. 10,970,261 disclose a commuter system, both recited similar steps as shown above. Also, other claims of instant application and US Pat. No. 10, 970,261 are reciting similar steps with similar elements with slight variations for the same purpose of data quality monitoring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the steps performed by the system of US Pat.  No. 10,970,261 with the known steps performed by the claimed method with the reasonable expectation of successfully performing data quality monitoring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168